Citation Nr: 1128982	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  06-29 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to November 1968.  

This appeal arises before the Board of Veterans' Appeals (Board) from a rating decision rendered in October 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This case was remanded for further development in October 2009.  The case is now again before the Board.  

Also on appeal in October 2009 were issues of service connection for posttraumatic stress disorder (PTSD) and a lower back disability.  Subsequent to the October 2009 remand, the RO issued an April 2011 rating decision granting service connection for PTSD, evaluated as 50 percent disabling effective in March 2005, and for lumbar strain, evaluated as 10 percent disabling effective in May 2005, 100 percent disabling in September 2009, 10 percent disabling in November 2009, and as 40 percent disabling from August 2010.  The Veteran has not appealed the evaluations or the effective dates assigned.  These issues are therefore not at this time before the Board.


FINDINGS OF FACT

1.  The medical and lay evidence establishes that hearing loss had its onset during active military service.  

2.  The medical and lay evidence establishes that bilateral tinnitus had its onset during active military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154(b), 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.385 (2010).

2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154(b), 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the veteran.

Service connection may be established for disability resulting from injury or disease incurred in service.  38 U.S.C.A. § 1110.  Service connection connotes many factors, but basically, it means that the facts, as shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service.  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2010).

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as hearing loss to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The absence of inservice evidence of hearing loss is not fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 87 (1992).  Evidence of a current hearing disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  There is no reason why the same legal principal should not apply to tinnitus.

The Veteran avers that he was exposed to acoustic trauma during active service.  Specifically, he attributes his hearing loss and tinnitus to close exposure to rocket and mortar fire.   The Veteran's report of discharge reflects that his military occupational specialty (MOS) was as a lineman, or 36C40.  Service personnel records reflect that he served in Vietnam from August 1967 to July 1968, and that he participated in the Vietnam Counteroffensive Phase III, and in Campaign OPEN in January 1968.  

In its April 2011 rating decision the RO granted entitlement to service connection for PTSD based on the Veteran's reported stressors, which included, as noted by the VA examiner in August 2010, sustained a threat to his life in heavy combat conditions.  This finding of fact is supported by the evidence.

The Veteran's report of medical examination at entrance to active service in March 1966 show that the Veteran was found to have 15 of 15 whispered voice bilaterally.  Measurements of spoken voice were not recorded.  In addition, examination shows the following audiometric findings for hearing.  It is noted that service department audiometric readings dated prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Organization for Standardization (ISO) units.  As the March 1966 audiometric evaluation was conducted prior to October 1967, the Board has converted the ASA units to ISO units as shown below:

Mar1966
HERTZ


500
1000
2000
3000
4000
Avg
CNC
RIGHT
15
10
10
--
5
--
--
LEFT
15
25
10
--
5
--
--

No hearing impairment or other ear or hearing abnormalities were noted and the Veteran's ears and ear drums were noted to be normal on examination.

Service medical records show complaints of left ear pain for the past week in January 1967.  His reports of medical history and examination at discharge from active service in August 1968 reveals complaints of ear, nose or throat trouble and of hearing loss.  In block 39, the examining physician noted he had undergone tonsillectomy.  No other remarks were made and the Veteran's ears and ear drums were noted to be normal on examination.  The examination report shows 15 of 15 in the whispered and spoken voice in the left ear.  No measurements were taken for the right ear.  The report further shows the following audiometric findings for hearing:  

Aug 1968
HERTZ


500
1000
2000
3000
4000
Avg
CNC
RIGHT
0
0
0
--
0
--
--
LEFT
0
0
0
--
5
--
--

These readings do not appear to need conversion from ASO to ISO as above, as the report is dated after October 1967.  It is noted that these reports appear to show improvement at discharge when compared to the readings recorded at entrance.  However, the measurement for whispered voice, although inordinately recorded, shows no change for at least the left ear.

Bilateral hearing loss was diagnosed in an August 2005 VA examination.  VA audiometric tests show the following pure tone thresholds:

Aug 2005
HERTZ


500
1000
2000
3000
4000
Avg
CNC
RIGHT
25
25
25
60
65
43
96
LEFT
20
25
40
70
75
52
96

These findings meet the criteria for hearing impairment under 38 C.F.R. § 3.385.  The examiner diagnosed mild to severe degree of sensory hearing loss bilaterally.  The Veteran is reported to have indicated his tinnitus was bilateral and began 20 years prior.  The report further shows the Veteran stated he had been worked in military construction as a lineman.  He identified post-service recreational noise exposure as hunting, for which he wore ear protection when necessary, and some noise exposure during work in post-service occupation.  He again asserted he wore ear protection when necessary.  

The examiner opined that the diagnosed hearing loss and reported tinnitus were less likely than not caused by or a result of military related acoustic trauma.  His rationale was that the Veteran's report of physical examination at separation from active service showed normal hearing from 500 to 4000 Hz, bilaterally.  Yet, the examiner did not address the inservice entries of left ear pain and hearing loss.  The examiner stated he had reviewed the claims file.

Following this VA examination, private medical records were received showing that the Veteran had been evaluated for hearing loss in February 2005.  Audiological examination results are of record, but are noted on a pictorial graph without numerical interpretation.  The examiner diagnosed mild sloping to severe sensorineural hearing loss.  However, no opinion as to the cause of the hearing loss or tinnitus was provided.  

Various lay statements were also received.  An April 2006 statement from the Veteran's employer notes that the Veteran has had problems with his hearing in the 12 years that the Veteran worked for the company at that time.  In an April 2006 statement, the Veteran's spouse attested to her observation that the Veteran's hearing has gotten progressively worse through the years.  

In an October 2009 remand, the Board returned the Veteran's claim to the RO for additional VA audiological examination.  The examiner was asked to address the complaints of left ear pain during active service and of hearing loss and ear problems at discharge from active service.

Accordingly, the Veteran underwent additional VA examination in August 2010 and again in January 2011.  The August 2010 VA examination was conducted by the same examiner who conducted the 2005 VA examination.  The Veteran reported he was exposed to mortars, machine guns, and other weapons fire.  He reported his occupation was as a maintenance main and that he hunted as recreation.  Tinnitus was reported as ongoing.  The Veteran stated the tinnitus began during the same time frame as his military service.  The examiner noted the Veteran's claims file and medical records were not made available and were consequently not reviewed.  Notwithstanding, test results were found to be unreliable, and no diagnosis or etiology could be determined.

In January 2011, the Veteran underwent VA examination by a different examiner.  The Veteran reported exposure to mortar fire and small arms fire in Vietnam.  He reported no occupational noise exposure and, concerning recreational exposure, he reported hunting, target practice, and limited use of power tools.  He reported tinnitus occurring constantly since Vietnam, which he described as the sound of locusts.  Audiometric tests conducted during this examination show the following pure tone thresholds:



Jan 2011
HERTZ


500
1000
2000
3000
4000
Avg
CNC
RIGHT
20
20
30
65
60
43.75
92-80
LEFT
20
25
40
65
60
47.5
92-80

The examiner diagnosed bilateral mild to moderately severe high frequency sensorineural hearing loss with good word recognition ability, and normal middle ear function by diagnostic immitance measurements.  However, the examiner opined that the Veteran's hearing loss and tinnitus were not caused by or a result of acoustic trauma.  His rationale was that the Veteran's high risk noise in the military was related to weapons fire while service in Vietnam.  Hearing assessments at entrance to and discharge from active service showed normal auditory thresholds with no sign of cochlear damage.  Post-military noise exposure was primarily related to recreational interests.  The current audiogram, the examiner observed, was indicative of hearing loss primarily related to noise exposure with some aggravation from the normal effects of aging.  These results, dated 42 years following the Veteran's discharge from active service, the examiner stated, reveal that the Veteran's current auditory status is a function of post-military noise exposure with some aggravation form the effects of aging.  Similarly, the examiner noted that although the Veteran's complaints of tinnitus were time-locked to his active military service, the absence of cochlear damage at discharge indicated any tinnitus present was not related to acoustic trauma.

Neither the August 2010 nor the January 2011 VA examination report make any reference to the inservice complaints of left ear pain or hearing loss reported at discharge, as was specifically requested in the October 2009 remand.

Given the foregoing, the Board cannot find the VA examination reports to be adequate in this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  First, the 2005 and 2011 reports indicated that a review of the claims file was completed.  The 2010 report indicated that the records had not been provided for review.  Yet, none of the reports-2005, 2010 or 2011-mentioned the inservice complaints of left ear pain or of hearing loss at discharge.  Second, the 2005 and 2010 examiners indicate as the rationale for not finding the hearing loss and tinnitus to be the result of active service, the absence of hearing loss and/or cochlear damage during active service.  By law, the absence of hearing loss during active service is not fatal to the Veteran's claim.  See Ledford and Hensley, supra.  As noted above, there is no reason such logic would not apply to a claim for tinnitus.

As the VA examiners did not consider whether the Veteran's hearing loss or tinnitus could otherwise be causally related to exposure to acoustic trauma during his active service, that part of the opinions finding no causal connection between the current hearing loss and tinnitus to active service cannot be probative.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

It is noted that the Veteran reported the onset of hearing loss and tinnitus during active service in his claim, received in March 2005.  He has consistently asserted the onset of hearing impairment during military service, with the exception of the 2005 VA examination report, where he is reported to have said that the onset of his tinnitus was 20 years prior, which would have been 1985.  The Veteran's earliest statement was that his hearing loss and tinnitus had their onset during his active service and have been present constantly since then.  Moreover, the Veteran's spouse has also indicated that the Veteran's hearing impairment has gotten progressively worse through the years.  It is noted that the Veteran reported in his claim that he married his current spouse in December 1974-approximately six years following his discharge from active service-but that he reported in treatment records and during VA examination in 2010 that he was married in 1971 and 1970, respectively.  

The record shows that the Veteran was not in a combat MOS, nor did he receive any combat decorations.  However, the record does show that he served under combat conditions.  Service personnel records credit him with have served during two campaigns, and he has been awarded service connection for PTSD in recognition of having been under threat during combat.  

The Veteran served under combat conditions and reported onset of hearing loss and tinnitus during active service.  This is supported by inservice notations of left ear pain during active service and hearing loss at discharge.  In addition, the Veteran's spouse has attested she has observed the Veteran's hearing loss to progress over the years.  She did not indicate when she first observed the Veteran to have hearing impairment, but it may be concluded that she would have been able to observe his hearing capability since at least 1974.  

As the Veteran has served under combat conditions, the Board accords his statements deference analogous to those statements of a service-member who has served in combat against the enemy.  38 U.S.C.A. § 1154(b) (West 2002); see also Pentecost v. Principi, 16 Vet. App. 124, 128-9. (2002).  The Board finds the Veteran to be a credible witness.  Moreover, an inability to hear well is a symptom the Veteran and his witnesses are competent to observe and attest.  Similarly, hearing the sound of locusts in his ears is a symptom the Veteran is competent to observe and attest.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board therefore discounts the statement made during the 2005 examination report that his tinnitus had its onset 20 years prior.

Accordingly, the Board finds that the evidence reflects that the Veteran has manifested hearing loss and tinnitus from active service continuously to the present.  As such, the record shows continuity of symptomatology from active service to the present.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board declines to return the Veteran's claim file for additional remand to correct the deficiencies of the January 2011 VA examination.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  VA has had the opportunity to do so and has not complied with the intent of the January 2009 remand.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

The evidence is, at the least, in equipoise.  Service connection for bilateral hearing loss and tinnitus is warranted.  See 38 C.F.R. § 3.102 (2010).



ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


